DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Amendments and Remarks filed on 08/25/2022 
This is a CON of 15/895,158, now a PAT 10,911,683B2 which is a CON of 14/407,740, now a PAT 9,930,260 B2 which is 371 of PCT /JP2013/003844 06/20/2013 
Application Claims FP date of 08/01/2012
Claims 1-21, 23 and 29 have been canceled
Claims 22, 28 and 34 are independent
Claims 22, 24-28, 30-36 are  pending

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered.  Since Applicant expressed to hold off arguments/response regarding the Double Patenting Rejection, Examiner has not withdrawn the Double Patenting Rejections.
In view of the Amendments filed on 08/25/2022, Examiner has brought in a new reference that teaches the amended limitations added to the independent claims and a  new interpretation and combination of references has been applied to meet those limitations and an explanation is set forth in the following rejection.  
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,911,683 B2 and claims 1-26 of U.S. Patent No. 9,930,260 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

22. Application: An image capturing apparatus, comprising: circuitry configured to: control display of an image captured by the image capturing apparatus;
1. Patent 10,911,683 B2: An image capturing apparatus, comprising: circuitry configured to: control display of an image captured by the image capturing apparatus;
control display of a plurality of thumbnail images based on a first user input, wherein 
1. Patent 10,911,683 B2: control display of the plurality of the displayed image
the plurality of thumbnail images is displayed superimposed on the image captured by the image capturing apparatus, 
1. Patent 10,911,683 B2: control display of the plurality of the displayed image superimposed on the displayed image, 
the plurality of thumbnail images is different from the image captured by the image capturing apparatus,
the plurality of thumbnail images correspond to a plurality of captured images captured prior to the capture of the image
1. Patent 10,911,683 B2: obtain a plurality of thumbnail images from an external information processing apparatus, based on a first user input
the plurality of thumbnail images is superimposed on the image, the plurality of thumbnail images includes a first thumbnail image and a second thumbnail image, the first thumbnail image is superimposed on the second thumbnail image, and
1. Patent 9,930,260 B2: output the generated image data for display such that, the second plurality of second images and the image related information are superimposed on the first image; and
acquire information related to an image capture setting of a thumbnail image selected from the plurality of thumbnail images,
1. Patent 10,911,683 B2: acquire information of an image capture setting of a thumbnail image selected from the plurality of thumbnail images,
wherein the selected first thumbnail image is selected from the plurality of thumbnail images based on a second user input; and
1. Patent 10,911,683 B2: wherein the thumbnail image is selected from the plurality of thumbnail images based on a second user input; and
control display of the plurality of thumbnail images superimposed on the displayed image
change an image capture setting applied to the image based on the acquired information related to the image capture setting of the selected first thumbnail image.
1. Patent 10,911,683 B2: control, based on the selection of the thumbnail image, the display of the image to which the image capture setting of the selected thumbnail image is applied and display of the information related to the image capture setting of the selected thumbnail image on the displayed image.


24. Application: wherein the circuitry is further configured to control display of the information related to the image capture setting of the selected first thumbnail image on the image.
1. Patent 10,911,683 B2: control, based on the selection of the thumbnail image, the display of the image to which the image capture setting of the selected thumbnail is applied and display of the information related to the image capture setting of the selected thumbnail image on the displayed image. 


25. Application: wherein each thumbnail image of the plurality of thumbnail images is associated with image-related information of a corresponding thumbnail image.
1. Patent 10,911,683 B2: wherein each thumbnail image of the plurality of thumbnail image is associated with text indicating image related information of a corresponding thumbnail image;


26. Application: wherein the image-related information is associated with a user-selected thumbnail image of the plurality of thumbnail images, and the image-related information comprises at least one of a number of accesses to the user-selected thumbnail image, user information associated with recent accesses to the user-selected thumbnail image, data associated with capture of the user-selected thumbnail image, or user comments on the user-selected thumbnail image.
5. Patent 10,911,683 B2: wherein the image-related information is associated with a user-selected thumbnail image of the plurality of thumbnail images, and the image-related information comprises at least one of a number of accesses to the user-selected thumbnail image, user information associated with recent accesses to the user-selected thumbnail image, data associated with capture of the user-selected thumbnail image, or user comments on the user-selected thumbnail image.


27. Application: wherein the circuitry is further configured to control display of the image-related information of one of the plurality of thumbnail images based on a click-and-hold operation on a respective thumbnail image of the plurality of thumbnail images, and
12. Patent 10,911,683 B2: wherein the circuitry is further configured to control display of the image-related information of one of the plurality of thumbnail images based on a click-and-hold operation on a respective thumbnail image of the plurality of thumbnail images, and
the image-related information of the respective thumbnail image indicates a plurality of user groups accessing image data of the respective thumbnail image.
the image-related information of the respective thumbnail image indicates a plurality of user groups accessing image data of the respective thumbnail image.


Claims 28 -34 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,911,683 B2 and claims 1-26 of U.S. Patent No. 9,930,260 B2.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art Poirier et al. (U.S. Publication Number 2011/0314049 A1) in view of Ejima et al. (U.S. Patent Publication number 2002/0008765 A1) and in view of Applicant disclosed prior art Jacobs (U.S. Patent Number 7,321,919 B2) and in view of Applicant disclosed prior art Lee (U.S. Patent Publication Number 2011/0187914 A1) and further in view of Kim (U.S. Patent Publication Number 2006/0284994 A1).


Regarding claim 22, Poirier discloses an image capturing apparatus (Fig 1 – information processing system; – imaging system 8) comprising:  circuitry (Fig 2 – computer processor 16 and 19) configured to:
control display of an image data captured by the image capturing apparatus (¶0029; “the interface system 8 takes as input a first original digital image 12; Fig 2 – display generator 38);
control display of plurality of thumbnail images of a plurality of captured images (¶0029; images 7 which information is determined to be similar to that of the query image, are retrieved from data based as reduced resolution image (“thumbnails”) together with associated information), based on a first user input (In ¶0029, Poirier discloses that the user submits a query image 12);
wherein the plurality of captured images is stored in a storage device (¶0028; “images 3 may be retrieved from the database 2; Fig 1 - database images 2);
the plurality of thumbnail images is superimposed on the image (Fig 1 and in ¶0029, Poirier discloses that server 11, which has the query system 10 is external to the imaging device and explains that the results of the query are reduced to thumbnails and are displayed together with the associated information via the network 6 to the user interface 8),
wherein the plurality of thumbnail images is different from the image captured by the image capturing apparatus (Poirier: Since in ¶0028 Poirier discloses that “images 3 may be retrieved from the database 2”, it is clear that they are different from the image captured by the image capturing apparatus)
the plurality of thumbnail images correspond to a plurality of captured images prior to the capture of the image (Poirier: ¶0028; “images 3 may be retrieved from the database 2; Fig 1 - database images 2; Jacobs: Jacobs teaches this in Fig 1 – image storage device 122 and disclosed in Col 6, lines 20-25 that central server includes a storage devices 122 for storing images.).  
Poirier disclosed superimposing thumbnail images on the displayed image, but fails to clearly disclose the plurality of thumbnail images includes a first thumbnail image and a second thumbnail image, the first thumbnail image is superimposed on the second thumbnail image,
Instead, in a similar endeavor, Ejimi discloses the plurality of thumbnail images includes a first thumbnail image and a second thumbnail image, the first thumbnail image is superimposed on the second thumbnail image (Ejimi in his second embodiment of Fig 13 and in ¶0098 - ¶0101 Ejimi teaching the “culling processing” and the picture-in-picture display where the image 2 – image 4 in 1/9 size are superimposed on the through image, i.e. image 1 as reproduced thumbnail image in the display).
Poirier and Ejimi are combinable because both are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to superimpose the thumbnail images on each other as taught by Ejimi in the device disclosed by Poirier to use this information to capture target photographs.
	The suggestion/motivation for doing so would have been to have a method for saving real estate on the display screen while displaying maximum information.
Poirier in view of Ejimi disclosed extracting metadata information from the query image, but fails to clearly disclose acquire information related to an image capture setting of the first thumbnail image selected from the plurality of thumbnail images, wherein the selected first thumbnail image is selected from the plurality of thumbnail images based on a second user input;
Instead, in a similar endeavor, Jacobs discloses acquire information related to an image capture setting of the first thumbnail image selected from the plurality of thumbnail images, wherein the selected first thumbnail image is selected from the plurality of thumbnail images based on a second user input (Col 4, lines 58-64; “selected images may be displayed.  Fig 2 – step 220; Col 11, lines 30-40; “user may have the system display the N images estimated to be the most interest to the user.”  Further in Col 3, lines 45-50 Jacobs teaches the use of metadata that includes various information regarding the image).
Poirier, Ejimi and Jacobs are combinable because both are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to obtain information (from the metadata) from the thumbnail images as taught by Jacobs in the device disclosed by Poirier in view of Ejimi to use this information to capture target photographs.
	The suggestion/motivation for doing so would have been to have a method for “sharing images and collaborating in the selection of images likely to be "interest" to a user” as explained by Jacobs in the Abstract.  
Poirier in view of Ejimi and Jacobs discloses about retrieving metadata associated with selected images but fails to clearly disclose change an image capture setting applied to the image based on the acquired information related to the image capture setting of the selected first thumbnail image. 
Instead, in a similar endeavor, Lee discloses change an image capture setting applied to the  (Lee discloses methods of applying settings and displaying preview images.  Particularly in Fig 2 – the photograph setting value type determining unit 210 determines the types of one or more photograph setting values to be used in provide preview image (which in ¶0044 he teaches could be “thumbnail images”).  In the flow chart of Fig 4 and taught in ¶0059 - ¶0062, Lee further teaches to determine the proposed setting value and providing these values to the user for use during image capture).
Poirier, Ejimi, Jacobs and Lee are combinable because all are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to obtain information (from the metadata) from the thumbnail images as taught by Jacobs and applying photograph setting values using the preview images as taught by Lee in the device disclosed by Poirier in view of Ejimi to use this information to capture target photographs.
	The suggestion/motivation for doing so would have been to have a method for “sharing images and collaborating in the selection of images likely to be "interest" to a user” as explained by Jacobs in the Abstract and to “obtain a preferred image by adapting the photograph setting values of the photographing environment” as disclosed by Lee in ¶0005.
Poirier in view of Ejimi, Jacobs and Lee discloses about superimposed images but fails to clearly disclose wherein the plurality of thumbnail images is displayed superimposed on the image captured by the image capturing apparatus. 
Instead, in a similar endeavor, Kim discloses wherein the plurality of thumbnail images is displayed superimposed on the image captured by the image capturing apparatus (Kim discloses this in Figs 8 and 9 and specifically in Claims 7 and 13 where he clearly claims the step of displaying captured image and superimposing the list of image on the displayed screen.  In claim 13, Kim clarifies about the thumb-sized frames superimposing the standard size image that is being displayed on the screen).
Poirier, Ejimi, Jacobs, Lee and Kim are combinable because all are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to obtain information (from the metadata) from the thumbnail images as taught by Jacobs and applying photograph setting values using the preview images as taught by Lee and superimposing the thumbnail images on the displayed image as taught by Kim in the device disclosed by Poirier in view of Ejimi to use this information to capture target photographs.
	The suggestion/motivation for doing so would have been to have a method for “sharing images and collaborating in the selection of images likely to be "interest" to a user” as explained by Jacobs in the Abstract and to “obtain a preferred image by adapting the photograph setting values of the photographing environment” as disclosed by Lee in ¶0005 and provide a “method that can conveniently and quickly search an image that a user desires” as disclosed by Kim in ¶0008.
Therefore, it would have been obvious to combine Poirier, Ejimi, Jacobs, Lee and Kim to obtain the invention as specified in the claim 22.

Regarding claim 24, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein the circuitry is further configured to control display of the information related to the image capture setting of the selected first thumbnail image on the displayed image (Poirier: In ¶0035, Poirier discloses that the interface system 8 communicates with a display 23 such as the display of the image capture device; Lee in ¶0055 teaches that the photograph setting value applying unit 240 applies photograph settings types and values to the setting types and values used to generate the preview image selected by the user).  

Regarding claim 25, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein each thumbnail image of the plurality of thumbnail images is associated with image-related information of a corresponding thumbnail image (Jacobs: In Col 8, lines 60-67, Jacobs teaches that the user could view a relatively large version of an image, (expanded from a thumbnail by hovering over the thumbnail); In Col 7, lines 2-10 he further teaches that information relating to images, image metadata and other information is handled by the data management layer).  

Regarding claim 26, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein the image-related information is associated with a user-selected thumbnail image of the plurality of thumbnail images, and the image-related information comprises at least one of a number of accesses to the user-selected thumbnail image, user information associated with recent accesses to the user-selected thumbnail image, data associated with capture of the user-selected thumbnail image, or user comments on the user-selected thumbnail image (Poirier: Fig 6 – step S110; ¶0059; “at S110 the images 7 are retrieved by the server and having similar signatures and/or metadata” Also since the images are access from the image data base 2 – which is different from the image capturing device 9).  

Regarding claim 27, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein the circuitry is further configured to control display of image related information of one of the plurality of thumbnail image based on a click-and-hold operation on a respective thumbnail image of the plurality of thumbnail images (Lee: In Fig 2 – user input detecting unit 230), and
the image related information of the respective thumbnail image indicates a plurality of user groups accessing image data of the respective thumbnail image (Poirier: Fig 6 – step S110; ¶0059; “at S110 the images 7 are retrieved by the server and having similar signatures and/or metadata” Also since the images are access from the image data base 2 – which is different from the image capturing device 9).  

Regarding Claim 28, this is a methods claim that has limitations similar to claim 22.  Claim 28 is rejected on the same grounds as Claim 22.

Regarding Claim 30, this is a methods claim that has limitations similar to claim 24.  Claim 30 is rejected on the same grounds as Claim 24.

Regarding Claim 31, this is a methods claim that has limitations similar to claim 25.  Claim 31 is rejected on the same grounds as Claim 25.

Regarding Claim 32, this is a methods claim that has limitations similar to claim 26.  Claim 32 is rejected on the same grounds as Claim 26.

Regarding Claim 33, this is a methods claim that has limitations similar to claim 27.  Claim 33 is rejected on the same grounds as Claim 27.

Regarding Claim 34, this is a program claim that has limitations similar to claim 22.  Claim 34 is rejected on the same grounds as Claim 22.

Regarding claim 35, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein the circuitry is further configured to control display of a message on the image, and the message indicates a recommendation for upload of the image (Poirier: Fig 6 – step S110; ¶0059; “at S110 the images 7 are retrieved by the server and having similar signatures and/or metadata” Also since the images are access from the image data base 2 – which is different from the image capturing device 9).  

Regarding claim 36, Poirier in view of Ejimi, Jacobs, Lee and Kim discloses wherein at least one thumbnail image of the plurality of thumbnail images a facial image of a human figure in the image (Ejimi: In Fig 13, thumbnail image 2 clearly shows the image of a human face).

Claims 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant admitted prior art Poirier et al. (U.S. Publication Number 2011/0314049 A1) in view of Ejima et al. (U.S. Patent Publication number 2002/0008765 A1) in view of Applicant disclosed prior art Jacobs (U.S. Patent Number 7,321,919 B2) and Applicant disclosed prior art Lee (U.S. Patent Publication Number 2011/0187914 A1) and in view of Kim (U.S. Patent Publication Number 2006/0284994 A1) as applied to Claim 22 above and further in view of Hirota et al. (U.S. Patent Publication Number 2012/0249808 A1).


Regarding claim 35, Poirier in view of Ejimi, Jacobs, Lee and Kim fails to clearly disclose wherein the circuitry is further configured to control display of a message on the image, and the message indicates a recommendation for upload of the image control display of an image data captured by the image capturing apparatus.
Instead, in a similar endeavor, Hirota discloses wherein the circuitry is further configured to control display of a message on the image, and the message indicates a recommendation for upload of the image control display of an image data captured by the image capturing apparatus (Hirota in Fig 6 displays a message “Please select images to be uploaded”).
Poirier, Ejimi, Jacobs, Lee and Kim and Hirota are combinable because all are related to imaging device and image processing that allow user selection.  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to display instruction to allow user to select images to be uploaded as taught by Hirota in the device disclosed by Poirier in view of Ejimi, Jacobs, Lee and Kim.
	The suggestion/motivation for doing so would have been to allow the user to select images that needs to be uploaded.
Therefore, it would have been obvious to combine Poirier, Ejimi, Jacobs, Lee, Kim and Hirota to obtain the invention as specified in the claim 35.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        September 20, 2022